DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment and response, submitted July 15, 2021, has been reviewed by the examiner and entered of record in the file. Claims 13, 14 and 26 are amended, claims 1-12, 16-19 and 25 are cancelled, and claims 27-42 are newly added. Claims 13-15, 20-24, and 26-42 are present in the application.
2.	Newly submitted claims 32-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 13 is directed to a method of determining efficacy of treatment of a neurological disorder or neural tissue damage in a subject, while new claim 32 is drawn to a different method of determining the effect of a pharmaceutical composition on neurofilament light chain protein level in a subject. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
3.	Applicant previously elected species of (1) a single neurological disorder to be treated: multiple sclerosis (MS); (2) a single type of sample obtained from the subject: plasma; and (3) a single assay to be performed: single-molecule array assay (Simoa).  As such, treatments for disorders or neuronal tissue damage other than multiple sclerosis (including new claim 28), subject samples other than other than Simoa remain withdrawn from consideration as directed to non-elected species.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 13, 2021 and July 15, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Previous Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 13-15, 20-24 and 26 were previously rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of determining the efficacy of treatment of multiple sclerosis (MS) in a subject by determining a reduction in neurofilament light chain (NFL) protein levels, does not reasonably provide enablement for determining the efficacy of treatment of any disease or disorder that might respond to a reduction in NFL protein levels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	Applicant has amended claim 13 to limit the treatment to “a neurological disorder or neural tissue damage,” and has added the limitation wherein the reduction in neurofilament light chain (NFL) protein levels is at least 1% between the second level and the first level.
	New claims 27 and 29-31 are added to the rejection.

	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below.
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of determining the efficacy of treatment in a subject by determining a reduction in neurofilament light chain (NFL) protein levels following administration of a pharmaceutical composition comprising the compound CHS-131, which is alleged by the Specification to be 
	The State of the Prior Art and Level of Predictability in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a method of determining the efficacy of treatment in a subject by determining a reduction in neurofilament light chain (NfL) protein levels following administration of a pharmaceutical composition comprising the compound CHS-131.  Regarding the role of NfL (a known biomarker of subcortical large caliber axonal degeneration), at the time the application was filed, it was known by those skilled in the art that NfL levels may have potential for prognosis and monitoring of neurological disease progression, as taught by Bacioglu et al, “CSF and particularly blood NfL can serve as a reliable and easily accessible biomarker to monitor disease progression and treatment response in mouse models and potentially in human proteopathic neurodegenerative diseases,” (last sentence of the Summary on page 56).  Bacioglu et al continue, “[F]ollowing CNS axonal damage, NfL levels in the CSF increase and thus are considered as a promising biomarker of axonal injury in multiple neurological disorders (Kuhle et al., 2015; Neselius et al., 2012; Petzold, 2005). More recently, CSF NfL has also been reported to be elevated in neurodegenerative conditions such as AD, PD, frontotemporal dementia, and amyotrophic lateral sclerosis (Backstrom et al., 2015; Lu et al., 2015; Scherling et al., 2014; Zetterberg et al., 2016).”  In summary, elevated NfL protein levels in CSF, blood and plasma are commonly found across a broad spectrum of human neurological and/or neurodegenerative diseases and disorders. 
	At the time the instant application was filed, it would have been known by those of ordinary skill in the art that the scope of neurological/ neurodegenerative disorders encompasses structural, biochemical or electrical abnormalities in the brain, spinal cord or other nerves  including hundreds of morbidities such as: tumors (including malignant or benign), seizure disorders (including partial seizures, complex seizures, simple seizures, complex seizures, Grand Mal, etc), developmental disorders (including toxic chemical exposure), inherited metabolic disorders, and Down Syndrome), degenerative disorders (including Parkinson’s, Huntington’s, Alzheimer’s, and MS), headaches and facial pain (including migraines, raised intracranial pressure, intracranial hypertension, meningeal irritation, giant cell arteritis, metabolic disturbances, trigeminal neuralgia, and post-herpetic neuralgia), cerebrovascular accidents (including hemorrhagic stroke, and obstructive thrombus embolus), and neurological infections (including bacterial or viral), please see Khan et al, Figure 2 on page 3.  Of the above non-limiting list of diseases/ disorders, the majority are extremely unpredictable, challenging to diagnose, manage and monitor, diverse in etiology and patient populations and most are not responsive to treatment .  In most instances, the etiological causes of neurological/ neurodegenerative disorders are unknown.  While symptomatic treatments are available for many neurological disorders, their diagnosis and treatments demand high precision, dedication and experience, such that drugs that effectively reduce or prevent the neuronal loss in patients have yet to be identified (Siuly et al, Data Sci Eng. 2016, please see Abstract and first paragraph under Background on page 54).
In re Fisher, 427 F.2d 833, 166USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue.
	  In the Specification, Applicants allege that CHS-131 is a potent inhibitor of NfL protein, and by reducing this protein level, one would reasonably expect that any/all diseases associated with elevated NfL would thereby be treated. There is no question Applicant’s instant compound may play a role in future methods of treating certain types of neurological disorders, including the treatment of MS. What is disputed is the claim that the pharmaceutical composition comprising CHS-131 could be taken by one skilled in the art at the time of filing and administered for the treatment of any/all disorders encompassed by claim 13, without undue experimentation.
	However it would not require undue experimentation for one of skill in the art to administer Applicant’s instant composition comprising CHS-131 in order to determine its efficacy in the treatment of MS in particular, based on Applicant’s instant Examples 1 and 2, and on consideration of the teachings of Kuhle et al, who disclose a strong correlation between NfL levels and MS.  Kuhle et al teach that blood NfL levels are elevated in patients with MS and that higher levels correlate with disease progression, please see the abstract.  Kuhle et al suggest the beneficial effect of administering 
	The Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses only two working examples of NfL measurements of serum, plasma and blood assayed by single-molecule array (Simoa), following a longitudinal study of the administration of CHS-131 to human patients at a dosage of 1 mg and 3 mg daily, please see Example 1 on pages 31 and 32, and Example 2 on pages 33-35. The compound CHS-131, a PPARy agonist, demonstrated inhibitory activity against NfL protein levels in CSF, blood, serum and plasma, as well as a reduction in CE lesions and T2 lesions after six months of administration to subjects previously diagnosed with MS (see pages 35-36). Therefore, the instantly recited composition is enabled for and could be useful in the treatment of MS in a subject diagnosed with MS. Applicant has provided no guidance for determining efficacy of the instant composition for the treatment of any other disease or disorder.  Accordingly, absent pharmacological data that specifically enables the treatment of the broad scope of diseases/ disorders encompassed by claim 13, the instant claimed method is not enabled by the disclosure.
	Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “[w]hen a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for non-enablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
	Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of determining the efficacy of treatment in a subject by determining a reduction in neurofilament light chain (NfL) protein levels following administration of a 
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn a method of determining the efficacy of treatment in a subject by determining a reduction in neurofilament light chain (NFL) protein levels following administration of a pharmaceutical composition comprising the compound CHS-131.  Since elevated NfL levels are found in neurological/ neurodegenerative diseases/ disorders that are defined as being complex and unpredictable, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of scope of neurological disorders or diseases, with respect to the disclosure, whereas the instant Specification discloses only one assay wherein the instant compound exerts the disclosed activity of reduced NfL protein levels in a longitudinal study, demonstrating potential efficacy in the treatment of MS. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan could not reasonably predict which of the hundreds or thousands of disorders encompassed by 
	Given the unpredictability of determining efficacy of treating neurological disorders in particular, as evidenced by Siuly et al, (who teach that said disorders are extremely unpredictable, challenging to diagnose, manage and monitor, diverse in etiology and patient populations and most are not responsive to treatment, and drugs that effectively reduce or prevent the neuronal loss in patients have yet to be identified) it is highly unpredictable that the administration of a pharmaceutical composition comprising CHS-131 would, in fact, be usable across the broad scope of diseases/ disorders encompassed by claim 13. Therefore, whether CHS-131 would be usable across the broad scope of such disorders is even less predictable. As such, the only way to ascertain which of the hundreds, and potentially thousands, of neurological disorders are preventable based on the limited disclosure would require an exhaustive amount of experiments, i.e. undue experimentation. That is, the only way one skilled in the art is enabled to practice the instantly recited method in order to determine efficacy of treating the entire scope of diseases/disorders, based on the instant disclosure entails undue experimentation. 
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  

Response to Arguments
	Applicant traverses the rejection, arguing that regarding the role of NfL (a known biomarker of subcortical large caliber axonal degeneration), at the time the application was filed, it was known by those skilled in the art that NfL levels may have potential for First Named Inventor Sarita K. Jain Attorney Docket: 40299-0041001 / INT010-USFiled : April 1, 2019Page : 8of13treatment response in mouse models and potentially in human proteopathic neurodegenerative diseases," (last sentence of the Summary on page 56). Bacioglu et al continue, "[F]ollowing CNS axonal damage, NfL levels in the CSF increase and thus are considered as a promising biomarker of axonal injury in multiple neurological disorders (Kuhle et al., 2015; Neselius etal., 2012; Petzold, 2005). More recently, CSF NfL has also been reported to be elevated in neurodegenerative conditions such as AD, PD, frontotemporal dementia, and amyotrophic lateral sclerosis (Backstrom et al., 2015; Lu et al., 2015; Scherling et al., 2014; Zetterberg et al., 2016)." In summary, Applicant argues that elevated NfL protein levels in CSF, blood and plasma are commonly found across a broad spectrum of human neurological and/or neurodegenerative diseases and disorders. 
	Applicant alleges that the neurofilament is a biomarker for neurological 
disorders and neural tissue damage, and that a person skilled in the art can administer the compound of formula (I) to a subject, and determine the change of the neurofilament light chain protein level in order to determine whether the compound of formula (I) is effective for treating neurological disorders or neural tissue damage, without undue experimentation. 
	Applicant contends that the Office Action has acknowledged that it is not necessary that Applicant tests all embodiments of the invention. First Named Inventor Sarita K. Jain Attorney Docket: 40299-0041001 / INT010-USApplication No. : 16/371,652 Filed : April 1, 2019Applicant notes that claim 13 as amended recites "a method of determining the efficacy of a treatment for a neurological disorder or neural tissue damage in a subject." The method comprises, in part, the following steps: "determining a first level of neurofilament light chain protein 

	Applicant's arguments have been fully considered but they are not persuasive. The fact that an elevated NfL level may be present across a broad spectrum of human neurological and/or neurodegenerative diseases and disorders does not imply that Applicant’s instantly recited PPAR agonist is predictive of the utility alleged, i.e. effective in the treatment of the broad scope of recited neurological diseases and disorders and/or neural tissue damage.
		Applicant’s instant Specification provides just two single-molecule array (Simoa) assays measuring NfL levels in serum, plasma and blood, following a longitudinal study of the administration of CHS-131 to human patients at a dosage of 1 mg and 3 mg daily, please see Example 1 on pages 31 and 32, and Example 2 on pages 33-35. The compound CHS-131, a PPARy agonist, demonstrated inhibitory activity against NfL protein levels in CSF, blood, serum and plasma, as well as a reduction in CE lesions and T2 lesions after six months of administration to subjects previously diagnosed with MS (see pages 35-.  
	As such it would not require undue experimentation for one of skill in the art to administer Applicant’s instant composition comprising CHS-131 in order to determine its efficacy in the treatment of MS in particular, based on Applicant’s instant Examples 1 and 2, and in view of the teachings of Kuhle et al, (disclosing a strong correlation between NfL levels and MS).  The examiner notes that claim 27 recites wherein the subject has been diagnosed as having multiple sclerosis, but does not limit the method of determining the efficacy of treatment to multiple sclerosis.
		Accordingly, the previously applied enablement rejection of claims 15-25, 27 and new claims 29-31 is maintained. 



Previous Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 13-15, 20-24 and 26 were previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 13, 14 and 26 are amended. 
	In claim 13, as amended, second to last line of the claim, the term "reduced" is a relative term which renders the claim indefinite.  The term "reduced" is not defined by 
	Applicant’s amendment to incorporate the limitation of “reduced by at least 1%” resolves the indefiniteness of claim 13, accordingly the rejection is withdrawn.

	Claim 14 recites the method of claim 13, wherein the subject is a participant in a clinical trial, however Applicant has not set forth which clinical trial is intended, i.e. it is not clear from the claim if the subject encompasses any patient undergoing any clinical trial.
	Applicant’s amendment to claim 14, adding the limitation wherein the subject is a participant in a clinical trial for the pharmaceutical composition comprising a therapeutically effective amount of the compound of formula (I), is insufficient to clarify which clinical trial/ define how the compound of formula (I) is being administered/ tested/ assessed and in order to treat which disease/ disorder/ condition, and therefore the metes and bounds of the subject population cannot be ascertained. 

	Claim 26 recites the method of claim 13, wherein the subject has been previously administered a pharmaceutical composition that is “different from the pharmaceutical composition comprising a therapeutically amount of the compound of formula (I)” and the wherein said “previously administered pharmaceutical composition was determined not to be therapeutically effective.”  
	The terminology “different pharmaceutical composition” is relative which renders the claim indefinite.  The term "different" is not defined by the claim, the 
	Claims 14-15, 20-24 and 26 are indefinite for being dependent on claim 13 and not further limiting.

Conclusion
8.	In conclusion, claims 13-24 and 26-42 are pending in the application.   Claims 28 and 32-42 are presently withdrawn as directed to non-elected subject matter.   Claims 13-15, 20-24 and 26 are rejected.  No claim is currently allowable.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628